Name: Commission Regulation (EEC) No 366/84 of 13 February 1984 opening a standing invitation to tender for the export of 50 000 tonnes of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 84 Official Journal of the European Communities No L 43/ 13 COMMISSION REGULATION (EEC) No 366/84 of 13 February 1984 opening a standing invitation to tender for the export of 50 000 tonnes of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738 /75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas on 2 February 1984, the Federal Republic of Germany notified the Commission that it wished to put up for sale for export to third countries 50 000 tonnes of rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 50 000 tonnes of rye held by it . Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of rye to be exported to all third countries . 2 . The regions in which the 50 000 tonnes of rye are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue , within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 29 February 1984 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 25 April 1984 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the German intervention agency. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 OJ No L i o4 , 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 49 . (&lt;) OJ No L 202, 9 . 7 . 1982, p . 23 . No L 43/ 14 Official Journal of the European Communities 15 . 2 . 84 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein 28 092 Hamburg 10 717 Niedersachsen 6 283 Nordrhein-Westfalen 2 064 Rheinland-Pfalz 942 Saarland 1 880 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of rye held by the German intervention agency (Regulation (EEC) No 366/84) 1 2 3 4 5 6 7 Tender No Consigment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.